ELMORE, Judge,
dissenting in part, concurring in part.
I respectfully disagree with the majority’s decision to dismiss defendant’s first argument on the basis that defendant failed to properly argue plain error on appeal. Furthermore, I believe that absent the erroneously admitted testimony there is a reasonable possibility that a different result would have been reached at the trial due to the prejudice to defendant.
In dismissing defendant’s argument, the majority relies on State v. Cummings where our Supreme' Court held that an “empty assertion of plain error, without supporting argument or analysis of prejudicial impact, does not meet the spirit or intent of the plain error rule.” State v. Cummings, 352 N.C. 600, 637, 536 S.E.2d 36, 61 (2000). *360However, in Cummings the defendant “provide [d] no explanation, analysis or specific contention in his brief supporting the bare assertion that the claimed error is so fundamental that justice could not have been done.” Id. at 636, 536 S.E.2d at 61.
In the case sub judice, defendant has provided sufficient argument in support of his position that the trial court committed plain error in allowing the State’s witnesses to describe what they had seen when they originally viewed the surveillance video. Defendant first asserts that the State failed to lay an adequate foundation for the admission of the video. In making this argument, defendant relies on the three prong test set forth in State v. Collins, _ N.C. App. _, 716 S.E.2d 255 (2011). Defendant next contends that the testimony proffered by the State’s witnesses amounted to inadmissible lay opinion testimony that “invaded the province of the jury.” Defendant cites State v. Buie, 194 N.C. App. 725, 671 S.E.2d 351 (2009) as controlling precedent and details the specific statements he believed to constitute inadmissible lay opinion testimony. Furthermore, defendant alleges that he was prejudiced by the admission of the opinion testimony because it was the “only evidence that [defendant] committed a crime.” Accordingly, I deem it necessary to address defendant’s argument.
i. Opinion testimony
I agree with defendant’s argument that the testimony proffered by the State’s witnesses constituted inadmissible lay opinion testimony.
As defendant did not object to the admission of the contested testimony at'trial, he bears the burden of showing that the admission of the testimony was so prejudicial that “absent the error the jury probably would have reached'a different verdict.” Dogwood Dev. & Mgmt. Co. v. White Oak Transp. Co., 362 N.C. 191, 196, 657 S.E.2d 361, 364 (2008) (citations and quotation marks omitted). Under Rule 701, a lay witness’s testimony in the form of opinion or inference is permitted if it is rationally based on the perception of the witness and helpful to gain a clearer understanding of a fact in issue. See N.C. Gen. Stat. § 8C-1, Rule 701 (2012).
In State v. Buie, this Court concluded that the admission of the detective’s testimony regarding the events depicted in two poor quality surveillance tapes was “inadmissible lay opinion testimony that invaded the province of the jury.” Buie, 194 N.C. App. at 732, 671 S.E.2d at 355. However, we found its admission to be harmless for two reasons: (1) because there was other independent testimony *361based on firsthand knowledge that supported the victim’s claim, and (2) because the trial court repeatedly instructed the jury that they were charged with evaluating the images shown on the surveillance tape. Id. at 733-34, 671 S.E.2d at 356-57.
The case at hand can be distinguished from Buie because (1) the State did not call any witness who had perceived or had firsthand knowledge that defendant committed the larceny, and (2) the trial court did not instruct the jury that they were charged with interpreting the video. When asked if he saw defendant take anything from Beauty 101, Officer Long replied, “only on videotape.” Officer Long testified that on the original video he could “clearly see [defendant] reach up, remove a pack of hair from the wall, place it kind of in the belly of his shirt and then walk outside the side door.” I must note that “ [t]his Court has upheld the admission of similar testimony by law enforcement officials only when their interpretations were based in part on firsthand observations.” Id. at 732, 671 S.E.2d at 356. Accordingly, the admission of Officer Long’s testimony was in error.
Wentworth and Kang’s testimony also amounted to inadmissible lay opinion testimony. When Wentworth was asked if she saw defendant remove the hair extensions from the store, she replied, “[w]ith my bare eyes?... No.” Kang was asked, “So what made you think [defendant] took your hair is what you saw on the [original] videotape?” She replied, “Yes.” Neither Wentworth nor Kang personally perceived defendant take the hair pieces from Beauty 101; instead, each based her opinion of defendant’s guilt solely on the alleged contents of the original video. Therefore, I assert that the trial court erred in admitting this testimony as well.
ii. Plain error
Having found that the trial court erred in admitting the lay opinion testimony, I now turn to the question of whether such error was prejudicial to defendant and had a probable impact on the jury’s finding of guilt.
Defendant specifically asserts prejudice as he believes the opinion testimony was the only evidence tending to show his guilt. Defendant further argues that he was prejudiced by the trial court’s failure to charge the jury with interpreting the video. I agree.
Here, the State maintains that it presented sufficient evidence to establish defendant’s guilt notwithstanding the erroneous testimony. The State relies on (1) the fact that the jury viewed the surveillance *362video on a large screen during deliberations, (2) Officer Long’s testimony that King accused defendant of committing the larceny, and (3) defendant’s payment of restitution.
However, I do not agree that above evidence in toto would have led to defendant’s conviction absent the admission of the opinion testimony. The jury was able to view the surveillance video during deliberations; however, the trial court failed to charge them with interpreting the video. As such, the witnesses’ interpretation of the video was likely highly persuasive, especially considering the fact that the copy entered into evidence was blurry. Furthermore, in Buie we emphasized the fact that the trial court “repeatedly” instructed the jury to interpret the video. Id. at 734, 671 S.E.2d at 356. In the case sub judice, the trial court never provided such instruction.
Moreover, Officer Long’s testimony that King accused defendant of committing the larceny is not persuasive evidence of defendant’s guilt. First, King did not testify at trial. Second, King was present during the commission of the larceny and, therefore, would naturally accuse defendant so as to avoid becoming a suspect himself. Finally, while defendant admitted to paying restitution, he testified that he did so because he was responsible for hiring King, whom he believed committed the larceny.
Additionally, it is important to note that Officer Long conducted no further investigation and gathered no physical evidence linking defendant to the crime. Thus, he relied solely on the images in the video when issuing a warrant for defendant’s arrest. As such, without the admission of the opinion testimony, the State failed to establish beyond a reasonable doubt that defendant was guilty.
After careful review of the evidence, I conclude that defendant was prejudiced by the admission of the lay opinion testimony. Moreover, per N.C. Gen. Stat. § 15A-1443, defendant has shown a reasonable probability that the jury would have reached a different result had the testimony been excluded from trial. Accordingly, I would reverse the judgment of the trial court and order a new trial. I concur in all other aspects of the majority opinion.